       Case: 1:19-cv-07904 Document #: 37 Filed: 11/05/20 Page 1 of 5 PageID #:151



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TYLUS ALLEN JR.,                              )
                                              )
        Plaintiff,                            )   Case No.: 19-cv-7904
                                              )
        v.                                    )
                                              )   Honorable Franklin U. Valderrama
VILLAGE OF OAK LAWN POLICE                    )
DETECTIVES S. HEILIG, M. MCNEELA,             )
SGT. S. SUCHARZEWSKI, CMDR. P.                )
BARRON, UNKNOWN AND UNNAMED                   )
VILLAGE OF OAK LAWN POLICE                    )
OFFICERS, CITY OF BURBANK                     )
OFFICER TUDRYN, and THE VILLAGE               )
OF OAK LAWN,                                  )
                                              )
        Defendants.                           )

                     JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

        The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

  I.    Nature of the Case

        A.     Attorneys of Record:

               Jaclyn N. Diaz                     Thomas J. Condon, Jr (Lead)
               Edward M. Fox (Lead)               Peterson Johnson & Murray
               ED FOX & ASSOCIATES, LTD.          200 W Adams, Ste 2125
               300 W Adams St, Ste 330            Chicago, IL 60606
               Chicago, IL 60606                  (312) 782-7150
               (312) 345-8877                     tcondon@pjmchicago.com
               efox@efoxlaw.com                   Attorneys for Defendants Heilig, Mcneela,
               jdiaz@efoxlaw.com                  Sucharzewski, Barron and Village of Oak Lawn
               Attorneys for Plaintiff

               Julie M. Koerner (Lead)
               Lawrence E. Neyland
               Daniel T. Corbett
      Case: 1:19-cv-07904 Document #: 37 Filed: 11/05/20 Page 2 of 5 PageID #:152



             O'Halloran Kosoff Geitner & Cook, LLC
             650 Dundee Road, Suite 475
             Northbrook, IL 60062
             847-291-0200
             jkoerner@okgc.com
             lneyland@okgc.com
             dcorbett@okgc.com
             Attorneys for Defendant Tudryn

       B.    This action arises under the United States Constitution and the Civil Rights Act of
             1871 (42 U.S.C. Section 1983). This court has jurisdiction under and by virtue of 28
             U.S.C. Sections 1343, 1331 and 1367. Venue is founded in this judicial court upon
             28 U.S.C. Section 1391 as the acts complained of arose in this district.

       C.    This case is premised on multiple searches conducted by Defendants of Plaintiff’s
             person and vehicle on December 2, 2018. Defendants Heilig and McNeela detained
             Plaintiff for an alleged traffic violation and during the course of the stop searched
             Plaintiff’s person and vehicle without his consent and called for K9 assistance, which
             was conducted by Defendant Tudryn. Plaintiff was brought back to Oak Lawn Police
             Station where he was subjected to further invasive searches by Defendants Heilig
             and McNeela and Defendants Barron and Sucharzewski signed off on the decision to
             send Plaintiff to the hospital for a further search of Plaintiff’s person. At the hospital,
             Defendants Heilig and McNeela ordered medical staff to conduct a body cavity
             search of Plaintiff without a warrant or Plaintiff’s consent.

       D.    Plaintiff alleges the claims of illegal search and seizure in violation of the Fourth and
             Fourteenth Amendment and the supplemental state law claim of battery. Defendant
             Tudryn has raised the affirmative defense of qualified immunity.

       E.    The principal factual issues include: whether there was legal cause to stop and detain
             Plaintiff; whether there was legal cause to search Plaintiff’s person and vehicle;
             whether there was probable cause to arrest and detain Plaintiff; whether there was
             legal cause to subject Plaintiff to another invasive search at the police station;
             whether there was legal cause to take Plaintiff to the hospital and order medical staff
             to conduct a body cavity search; whether Plaintiff consented to any of the searches
             and whether and to what extent Plaintiff sustained damages.

       F.    The principal legal issues are whether Defendants violated Plaintiff’s Fourth and
             Fourteenth Amendment rights when they search and seized Plaintiff and Plaintiff’
             property and whether Defendants McNeela and Heilig committed a battery against
             Plaintiff in violation of Illinois law when the searched his person.

       G.    Plaintiff seeks compensatory damages including emotional distress damages in a
             sum to be ascertained, punitive damages, and attorney’s fees.

       H.    All parties have been served.

II.    Mandatory Initial Discovery (Pilot Program)
                                              2
       Case: 1:19-cv-07904 Document #: 37 Filed: 11/05/20 Page 3 of 5 PageID #:153




        A.     All parties have read and understand the MIDPP order.

               This case was not previously assigned to the MIDPP when it was before Judge
               Norgle. Plaintiff issued his Rule 26(a)(1) initial disclosures on October 6, 2020.
               Defendants will provide Rule 26(a)(1) disclosures by November 17, 2020.

        B.     There are no disputes as to initial discovery responses at this time.


III.    Discovery

        A.

Event                                              Deadline

Initial Discovery Responses                        Defendants shall issue by November 17, 2020.

Amendment to the pleadings                         January 29, 2021

Service of process on any “John Does”              February 26, 2021

Completion of Fact Discovery                       May 31, 2021

Disclosure of Plaintiff’s Expert Report(s)         June 30, 2021

Deposition of Plaintiff’s Expert                   August 30, 2021

Disclosure of Defendant’s Expert Report(s)         July 30, 2021

Deposition of Defendant’s Expert                   August 30, 2021

Dispositive Motions                                September 30, 2021



        B.     Plaintiff anticipates taking at least seven (7) depositions including the five individual
               Defendants and two medical providers. Defendants will take Plaintiff’s deposition
               and anticipates taking 2-4 additional occurrence witnesses.

        C.     The parties do not anticipate any special issues with discovery at this time.

        D.     Other than the proposed discovery schedule above, the parties do not have any
               additional proposals as to discovery pursuant to Rule 26(f)(3).



                                                   3
      Case: 1:19-cv-07904 Document #: 37 Filed: 11/05/20 Page 4 of 5 PageID #:154




IV.    Trial

       A.      Plaintiff and Defendant Tudryn have demanded a jury trial.

       B.      The parties estimate that trial will last approximately 4-5 days.


 V.    Settlement, Referrals, and Consent

       A.      The parties have engaged in informal settlement discussions and the Oak Lawn
               Defendants had previously requested a demand from Plaintiff. Plaintiff would like to
               proceed with written discovery prior to issuing a demand.

       B.      Plaintiff does not request a settlement conference at this time.

       C.      The parties do not unanimously consent to proceed before the Magistrate Judge.


VI.    Other

       A.      At this time, Plaintiff does not wish to bring any additional matter to this Court’s
               attention.

       B.      At this time, Defendants do not wish to bring any additional matter to this Court’s
               attention.


DATED: November 5, 2020

       s/Jaclyn N. Diaz                      s/Thomas J. Condon
       Jaclyn N. Diaz                        Thomas J. Condon, Jr
       Edward M. Fox                         Peterson Johnson & Murray
       ED FOX & ASSOCIATES, LTD.             200 W Adams, Ste 2125
       300 W Adams St, Ste 330               Chicago, IL 60606
       Chicago, IL 60606                     (312) 782-7150
       (312) 345-8877                        tcondon@pjmchicago.com
       efox@efoxlaw.com                      Attorneys for Defendants Heilig, Mcneela,
       jdiaz@efoxlaw.com                     Sucharzewski, Barron
       Attorneys for Plaintiff




                                                   4
Case: 1:19-cv-07904 Document #: 37 Filed: 11/05/20 Page 5 of 5 PageID #:155



 s/Julie M. Koerner
 Julie M. Koerner
 Lawrence E. Neyland
 Daniel T. Corbett
 O'Halloran Kosoff Geitner & Cook, LLC
 650 Dundee Road, Suite 475
 Northbrook, IL 60062
 847-291-0200
 jkoerner@okgc.com
 lneyland@okgc.com
 dcorbett@okgc.com
 Attorneys for Defendant Tudryn




                                         5
